Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0000114
                                                        18-JAN-2013
                                                        02:49 PM
                          SCWC-12-0000114


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                        CHRIS GRINDLING,

                Petitioner/Petitioner-Appellant,


                                vs.


                        STATE OF HAWAI'I,

                 Respondent/Respondent-Appellee.



        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-12-0000114 and CAAP-12-0000129;

          S.P.P. NO. 10-1-0011(2); CR. NO. 98-0325(2))


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

    (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,

     and Circuit Judge Lee, in place of Pollack, J., recused)


          Petitioner/Petitioner-Appellant Chris Grindling’s


application for writ of certiorari, filed December 7, 2012, is


hereby rejected.


          DATED: 	Honolulu, Hawai'i, January 18, 2013.

                                       /s/ Mark E. Recktenwald
Chris Grindling,
pro se, on the petition                /s/ Paula A. Nakayama

                                       /s/ Simeon R. Acoba, Jr.


                                       /s/ Sabrina S. McKenna


                                       /s/ Randal K.O. Lee